DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 1-14 are allowable. Claim 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 08/06/2021, is hereby withdrawn and claim 15 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	(1) “an optical measuring device for measuring a depth of said vapor capillary by means of an optical measuring beam” in claim 1 and “directing an optical measuring beam from an optical measuring device onto said workpiece in order to measure a depth of said vapor capillary” in claim 15.
 	(2) “an image acquisition unit configured to capture an image of a region of said workpiece” in claim 1 and “capturing an image of a region of said workpiece containing said vapor capillary and a measuring spot generated by said optical measuring beam using an image acquisition unit” in claim 15.
 	(3) “an adjusting device configured to adjust the position of said measuring spot” in Claim 2.
 	(4) “a lighting unit for illuminating the captured region” in claim 9.
 	(5) “a visualization unit configured to couple a visualization beam for visualizing said measuring spot into the beam path of said measuring beam” in claim 12.
 	(6) “a computing unit configured to control the position of said measuring spot relative the position of said vapor capillary” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 (1) “an optical measuring device” (Claim 1 and Claim 15) is interpreted as “a coherence tomograph having an evaluation unit 134 is interferometer (para.0063 of instant publication application) with a broadband light source (e.g., a superluminescent diode, short “SLD”, an optical waveguide 142, a reference arm 140, fiber coupler 138 and a collimator optics 144, a beam adjusting device having a beam deflection unit such as a mirror or galvano-scanner” (para.0037, para.0060 and para.0063-0064). 
(2) “an image acquisition unit” (Claim 1 and Claim 15) is interpreted as “a camera for example CCD camera, CMOS camera or an infrared camera, and a notch filter 154” (para.0038 and 0070 of instant publication application).  
(3) “an adjusting device” (Claim 2) is interpreted as “a beam deflection unit, for example a mirror or galvanoscanner.” (para.0037 of instant publication application).
 	(4) “a lighting unit” (Claim 9) is interpreted as “a conventional lighting device 256 that is capable of emitting visible light … the lighting could also emit in the infrared spectral range, in particular when using an infrared camera” (para.0084 of instant publication application).
 	(5) “a visualization unit” (claim 12) is interpreted as “a light source 372”.
 	(6) “a computing unit” (claim 14) is interpreted as “a control unit or a computer”. (para.0045). In re Dossel, i.e., applicant does not require to say "processor or computer" to define the structure. A unit which receives digital data, performs complex mathematical computations and outputs the results to a display must be 
implemented by or on a general or special purpose computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Webster et al. (US 2012/0138586) and Urashima et al. (US 2012/0285936).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 1 and 15, the structures of an optical measuring device and an image acquisition unit.  
 	The closest prior art was Webster et al. The prior art show “a laser machining system, in particular a laser welding system” (para.0003, i.e., laser are known …example processes include welding, drilling, cutting, routing, perforating), “for machining a workpiece by means of a laser beam” (intended use), said laser machining system comprising: “a laser machining head” (para.0327, i.e., machining head and fig.3, 107 is galvanometer mirror is configured to direct laser beam to a workpiece) “for directing a laser beam onto a workpiece to produce a vapor capillary” (para.0008, i.e., keyhole welding … to melt the surface to open a small vapor channel (also known as a “capillary” or “keyhole”)); “an optical measuring device” (para.0022-0023, i.e., a signal detector and an interferogram processor) “for measuring a depth of said vapor capillary by means of an optical measuring beam” (para.0023, i.e., to produce a depth measurement reflecting how deep the material processing beam has penetrated at the sample location); and “an image acquisition unit” (para.0415, i.e., CCD or CMOS detector array) configured to capture an image of a region of said workpiece containing said vapor capillary and a measuring spot produced by said optical measuring beam on said workpiece. However, Webster et al. does not show the above claim limitation.  




Examiner’s Comment
 	(1) Applicant argues that “evaluation unit 134. According to the cited paragraph of the description, the evaluation unit 134 of fig.3 is part of coherence tomography that also includes a broadband light source. The same paragraph of the specification describes further components of the coherence tomography that are external to the evaluation unit 134, namely, an optical waveguide 136, a beam splitter and a reference arm 140 and a measuring arm. Thus, the evaluation unit 134 is an example of evaluation unit known as such to the skilled person” on page 5 of remark and “the specification mentions different kinds of optical measuring for measuring a depth of the vapor capillary (The depth of vapor capillary is typically measured contactlessly using spectral interferometric distance measurement or optical distance measurement by means of optical coherence tomography, see para.0009 of published application)” on page 7 of remark  and “the evaluation unit 134 of fig.3 is simply an example of an evaluation unit of a coherence tomography known as such to the skilled person”.
 	In response, examiner agreed the evaluation unit is part of OCT (para.0060 of instant publication application) such that the evaluation unit 134 is interferometer (para.0063 of instant publication application), optical waveguide 134, a beam splitter and a reference arm 140 and a measuring arm is part of the optical coherence tomography (OCT) device. In addition, para.0063 of instant publication application further suggest that the evaluation unit is the interferometer in order to evaluate the information about the distance between the surface of workpiece and the machining head. 
 	(2) Applicant argues “claim interpretation … the several elements are being interpreted 35 USC 112 (f) …” on page 5-6 of remark.
 	In response, examiner only agree the laser machining head should be invoke 112f. Thus, the 112f for the laser machining head has been withdrawn and removed. However, 112f for “an optical measuring device” and “an image acquisition unit” is maintained.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761